DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 8/15/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-3, 6-7, and 13-50 stand rejected. Claims 4-12, and 45-50 are cancelled. Claims are 1-3, and 13-44 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 8/15/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections of claims 33-44 has been withdrawn. 

Applicant’s arguments, see Arguments/Remarks, filed 8/15/2022, with respect to the rejection(s) of amended claim(s) 1-3, and 13-44 under 103 regarding the newly added limitation of “the Bacillus strains maintain growth activity at a temperature of 4°C relative to the growth activity of the strains at 32°C” have been fully considered and are persuasive. The previous rejection does not apply to the newly amended claims, and therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Response to Amendment
Claim Interpretation
Claim 16 recites “the strain is Bacillus strain ALG (NRRL No. B-67134)”; however, claim 1 from which it depends upon indicates that “the Bacillus strain utilized is selected from the group consisting of Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof.” It is clear claim 1 indicates there are 3 options. It is further noted that if the 2nd or 3rd strain options are chosen, claim 16 is not seen as further narrowing the scope of claim 1; as it is unrequired since it is considered an option in claim 1.
Claim 28, 40 have similar claim interpretations as claim 16.
Claim 17 recites “the strain is Bacillus strain DRT (NRRL No. B-67135)”; however, claim 1 from which it depends upon indicates that “the Bacillus strain utilized is selected from the group consisting of Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof.” It is clear claim 1 indicates there are 3 options. It is further noted that if the 1st or 3rd strain options are chosen, claim 17 is not seen as further narrowing the scope of claim 1; as it is unrequired since it is considered an option in claim 1.
Claim 29, 41 have similar claim interpretations as claim 17.
Claims 18 and 19 recites “a composition comprising Bacillus strain ALG (NRRL No. B-67134) and Bacillus strain DRT (NRRL No. B-67135)”; however, claim 1 from which it depends upon indicates that “the Bacillus strain utilized is selected from the group consisting of Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof.” It is clear claim 1 indicates there are 3 options. It is further noted that if the 1st or 2nd strain options are chosen, claims 18 and 19 are not seen as further narrowing the scope of claim 1; as it is unrequired since it is considered an option in claim 1.
Claim 30, 42 have similar claim interpretations as claim 18.
Claim 31, 43 have similar claim interpretations as claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US2001/0027947) in view of Sumi et al. (NPL – Antimicrobial peptides of the genus Bacillus: a new era for antibiotics; hereinafter “Sumi”), and further in view of Matheny et al. (US2014/0315716; hereinafter “Matheny”).
Applicant’s claims are directed toward a method.
Regarding claims 1-3, and 13-19; Tsuchiya discloses a method of treating wastewater by contacting the wastewater with a Bacillus strain to remove a microorganism (See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing microorganisms. The microorganism may be bacillus. Pr. 2; Treatment of liquid wastes such as sewage, and industrial waste water.), the method comprising contacting the wastewater with an isolated Bacillus strain (See Tsuchiya abstract, Pr 16, 18-21, 35; the microorganism utilized in the purification may be bacillus.), and removing the microorganism wherein the microorganism is removed by killing the microorganism (See Tsuchiya Pr. 27; microbial treatment that utilizes a microorganism of bacillus, is used for degradation of an environmental pollutant.).
Tsuchiya does not disclose the Bacillus strain utilized is selected from the group consisting of Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof; wherein at least one of the Bacillus strains has antimicrobial activity against bacteria selected from the group consisting of E. coli, Salmonella, Staphylococcus, Enterococcus, Clostridia, Campylobacter, and combinations thereof; and wherein the Bacillus strains maintain growth activity at a temperature of 4°C relative to the growth activity of the strains at 32°C.
Sumi relates to the prior art by disclosing peptides produced by members of the genus Bacillus, and further indicates that Bacillus were shown to have a broad spectrum of antimicrobial activity against pathogenic microbes. The Bacillus-derived antimicrobial peptides (AMPs) kill bacteria by forming channels in and (or) disrupting the bacterial cell wall and can be utilized in the pharmaceutical industry as well as the food and agricultural sectors (Sumi abstract). The AMPs are active against a broad spectrum of bacteria including Salmonella, Staphylococcus, Enterococcus faecalis, Clostridium difficile (Sumi Table 2; Pg97C2Pr2; Pg98C1Pr1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tsuchiya’s method of treating wastewater that utilizes Bacillus that has antimicrobial properties, to further utilize the claimed Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof; since it would have been obvious to try, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, since Bacillus has been known to be utilized to purify an environmental pollutant by degrading it (See Tsuchiya Pr. 27; microbial treatment that utilizes a microorganism of bacillus, is used for degradation of an environmental pollutant), and that peptides produced by members of the genus Bacillus, and further indicates that Bacillus were shown to have a broad spectrum of antimicrobial activity against pathogenic microbes (Sumi abstract; Table 2; Pg97C2Pr2; Pg98C1Pr1; the AMPs are active against a broad spectrum of including Salmonella, Staphylococcus, Enterococcus faecalis, Clostridium difficile); and that, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would further have been obvious as the anticipated success would likely be the product not of innovation but of ordinary skill and common sense. 
Alternatively, it would have been a simple substitution of one known element for another, as indicated above, Tsuchiya treats a liquid waste water by utilizing Bacillus, and thus; providing the Bacillus of Tsuchiya with the claimed “Bacillus, to further utilize the claimed Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof” would have provided predictable results of a purified waste water by degrading the pollutant within the wastewater; since Sumi has indicated that peptides produced by members of the genus Bacillus, and further indicates that Bacillus were shown to have a broad spectrum of antimicrobial activity against pathogenic microbes including Salmonella, Staphylococcus, Enterococcus faecalis, Clostridium difficile (Sumi abstract; Table 2; Pg97C2Pr2; Pg98C1Pr1).
The combination of Tsuchiya and Sumi still does not disclose the Bacillus strains maintain growth activity at a temperature of 4°C relative to the growth activity of the strains at 32°C.
However, Tsuchiya discloses that the microorganisms (i.e. bacillus) are used in combination with a cationic salt (Tsuchiya Pr. 14-15, 25-26, 42-43, 48).
Matheny relates to the prior art by disclosing Bacillus strains and discusses the Bacillus species being employed in a multitude of commercial applications, such as wastewater treatments (Matheny abstract; Pr. 3-4). Matheny indicates that Bacillus simplex strains will grow at a range of useful temperatures observed at 20oC and 30oC (Matheny Pr. 4), however will not grow in high salt environments (Matheny Pr. 6). Thus, the bacillus strains (Bacillus strains ENV 734, 735, 736,737) utilized in Matheny as well as the Bacillus simplex strain DSM 1321 show that at temperatures of 4-37oC, there is bacillus growth (Matheny Pr. 23, 48-49; Table 1), and are able to grow in a high salt and low temperature environment Matheny (Matheny Pr. 2, 7, 20). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Tsuchiya and Sumi’s method of treating wastewater and utilizing a particular bacillus strain of ALG or DRT that is operated in a salt environment with Matheny’s concept of having bacillus bacterial growth at temperatures of 4-37oC while also being able to operate in a high salt environment (Matheny Pr. 23, 48-49; Table 1), in order to provide a bacteria that can operate in a wider range of temperatures that can operate in a high salt concentration environment. Since the combination discloses that bacillus are utilized in a salt environment (Tsuchiya Pr. 14-15, 25-26, 42-43, 48; bacillus is used in combination with a cationic salt) while Matheny indicates that a problem of some bacillus strains is that they will not grow in high salt environments and only have a useful growth range of 20oC and 30oC (Matheny Pr. 4).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method of claim 1 wherein the wastewater is selected from the group consisting of industrial wastewater and sewage wastewater (See Tsuchiya Pr. 2; Treatment of liquid wastes such as sewage, and industrial waste water.).
Claim 3: The method of claim 1 wherein the wastewater is selected from the group consisting of dairy pond wastewater, grease trap wastewater, sewage wastewater, industrial cooling water wastewater, tannery wastewater, wastewater from the manufacture of a pharmaceutical, wastewater from the manufacture of a pesticide, wastewater from the manufacture of paper, wastewater from the manufacture of oil or gas, plant wastewater, and wastewater from the manufacture of food (See Tsuchiya Pr. 2; Treatment of liquid wastes such as sewage, and industrial waste water.).
Claim 13: The method of claim 1 wherein the Bacillus strain selected from the group consisting of Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof, produces an enzyme selected from the group consisting of a protease, an amylase, a xylanase, a cellulase, and combinations thereof (See Tsuchiya Pr. 48; microbial treatment may comprise enzymes such as amylase or protease).
Claim 14: The method of claim 13 wherein the enzyme is a cellulase and the cellulase is a carboxymethylcellulase (See Tsuchiya Pr. 48; microbial treatment agent may comprise carboxymethyl celluloses).
Claim 15: The method of claim 1 wherein the wastewater is further treated with a Bacillus strain different from Bacillus strain ALG (NRRL No. B-67134) or different from Bacillus strain DRT (NRRL No. B-67135), or a lactic acid bacterial strain, and combinations of the strains listed in this claim 15 that are used for further treatment (See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing microorganisms. The microorganism may be bacillus. Preferable to use microorganisms of any two or more genera in a symbiotic state; which further suggests that more than one Bacillus is utilized.).
Claim 16: The method of claim 1 wherein the strain is Bacillus strain ALG (NRRL No. B-67134) (See combination claim 1 supra, same rationale applies of obvious to try and substitution of one known element to another).
Claim 17: The method of claim 1 wherein the strain is Bacillus strain DRT (NRRL No. B-67135) (See combination claim 1 supra, same rationale applies of obvious to try and substitution of one known element to another).
Claim 18: The method of claim 1 wherein the wastewater is treated with a composition comprising Bacillus strain ALG (NRRL No. B-67134) and Bacillus strain DRT (NRRL No. B-67135) in combination in a single treatment (See combination supra that utilizes the claimed Bacillus strains. See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing bacillus. Preferable to use microorganisms of any two or more genera in a symbiotic state; which further suggests that more than one Bacillus is utilized and in a single treatment. Pr. 47; combinations of two or more genera is not limited).
Claim 19: The method of claim 1 wherein the wastewater is treated with Bacillus strain ALG (NRRL No. B-67134) and Bacillus strain DRT (NRRL No. B-67135) in separate treatments (See combination supra that utilizes the claimed Bacillus strains. See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing bacillus. Preferable to use microorganisms of any two or more genera in a symbiotic state. Pr. 40-42; the microorganisms may be incorporated separately in the polymer and then mixed together with the pollutant. Furthermore, See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US2001/0027947), Sumi et al. (NPL – Antimicrobial peptides of the genus Bacillus: a new era for antibiotics; hereinafter “Sumi”), and Matheny et al. (US2014/0315716; hereinafter “Matheny”), as applied to claim 1 above, and further in view of Farmer (US2009/0238907).
Applicant’s claims are directed toward a method.
Regarding claim 20; the combination of Tsuchiya, Sumi, and Matheny discloses the method of claim 1 (See claim 1 supra). 
The combination does not disclose wherein the amount of the Bacillus strain is about 1.0 x 103 colony-forming units/liter of the wastewater to about 5.0 x 1012 colony-forming units/liter of the wastewater.
However, the combination does indicate that Bacillus may be utilized within pharmaceutical as well as the food and agricultural sectors (Sumi abstract).
Farmer relates to the prior art by disclosing compositions derived from isolated Bacillus species utilized to inhibit the growth of bacterium, yeast, fungi, virus, and combinations thereof (Farmer abstract), and indicates that a typical therapeutic composition will contain approximately 1x103 to 1x1012 colony forming units (CFU) of the Bacillus bacteria (Farmer Pr. 90).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s method that may be utilized in pharmaceutical applications, to contain about 1.0 x 103 colony-forming units/liter of the wastewater to about 5.0 x 1012 colony-forming units/liter of the wastewater, since Farmer indicates that in a typical therapeutic composition there is approximately 1x103 to 1x1012 colony forming units (CFU) of the Bacillus bacteria (Farmer Pr. 90).

Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US2001/0027947) in view of Sumi et al. (NPL – Antimicrobial peptides of the genus Bacillus: a new era for antibiotics; hereinafter “Sumi”), and further in view of Matheny et al. (US2014/0315716; hereinafter “Matheny”).
Applicant’s claims are directed toward a method.
Regarding claims 21-31; Tsuchiya discloses a method of treating wastewater by contacting the wastewater with a Bacillus strain to remove an organic compound (See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing microorganisms. The microorganism may be bacillus. Pr. 2; Treatment of liquid wastes such as sewage, and industrial waste water. Pr. 33; the environmental pollutants include a list of compounds, some of which are organic (acetaldehyde, ethylene oxide, methyl ether, etc. as they contain carbon)), the method comprising contacting the wastewater with an isolated Bacillus strain (See Tsuchiya abstract, Pr 16, 18-21, 35; the microorganism utilized in the purification may be bacillus.), and removing the organic compound wherein the organic compound is removed by degradation (See Tsuchiya Pr. 27; microbial treatment that utilizes a microorganism of bacillus, is used for degradation of an environmental pollutant.).
Tsuchiya does not disclose the Bacillus strain utilized is selected from the group consisting of Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof; wherein at least one of the Bacillus strains has antimicrobial activity against bacteria selected from the group consisting of E. coli, Salmonella, Staphylococcus, Enterococcus, Clostridia, Campylobacter, and combinations thereof; and wherein the Bacillus strains maintain growth activity at a temperature of 4°C relative to the growth activity of the strains at 32°C.
Sumi relates to the prior art by disclosing peptides produced by members of the genus Bacillus, and further indicates that Bacillus were shown to have a broad spectrum of antimicrobial activity against pathogenic microbes. The Bacillus-derived antimicrobial peptides (AMPs) kill bacteria by forming channels in and (or) disrupting the bacterial cell wall and can be utilized in the pharmaceutical industry as well as the food and agricultural sectors (Sumi abstract). The AMPs are active against a broad spectrum of bacteria including Salmonella, Staphylococcus, Enterococcus faecalis, Clostridium difficile (Sumi Table 2; Pg97C2Pr2; Pg98C1Pr1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tsuchiya’s method of treating wastewater that utilizes Bacillus that has antimicrobial properties, to further utilize the claimed Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof; since it would have been obvious to try, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, since Bacillus has been known to be utilized to purify an environmental pollutant by degrading it (See Tsuchiya Pr. 27; microbial treatment that utilizes a microorganism of bacillus, is used for degradation of an environmental pollutant), and that peptides produced by members of the genus Bacillus, and further indicates that Bacillus were shown to have a broad spectrum of antimicrobial activity against pathogenic microbes (Sumi abstract; Table 2; Pg97C2Pr2; Pg98C1Pr1; the AMPs are active against a broad spectrum of including Salmonella, Staphylococcus, Enterococcus faecalis, Clostridium difficile); and that, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would further have been obvious as the anticipated success would likely be the product not of innovation but of ordinary skill and common sense. 
Alternatively, it would have been a simple substitution of one known element for another, as indicated above, Tsuchiya treats a liquid waste water by utilizing Bacillus, and thus; providing the Bacillus of Tsuchiya with the claimed “Bacillus, to further utilize the claimed Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof” would have provided predictable results of a purified waste water by degrading the pollutant within the wastewater; since Sumi has indicated that peptides produced by members of the genus Bacillus, and further indicates that Bacillus were shown to have a broad spectrum of antimicrobial activity against pathogenic microbes including Salmonella, Staphylococcus, Enterococcus faecalis, Clostridium difficile (Sumi abstract; Table 2; Pg97C2Pr2; Pg98C1Pr1).
The combination of Tsuchiya and Sumi still does not disclose the Bacillus strains maintain growth activity at a temperature of 4°C relative to the growth activity of the strains at 32°C.
However, Tsuchiya discloses that the microorganisms (i.e. bacillus) are used in combination with a cationic salt (Tsuchiya Pr. 14-15, 25-26, 42-43, 48).
Matheny relates to the prior art by disclosing Bacillus strains and discusses the Bacillus species being employed in a multitude of commercial applications, such as wastewater treatments (Matheny abstract; Pr. 3-4). Matheny indicates that Bacillus simplex strains will grow at a range of useful temperatures observed at 20oC and 30oC (Matheny Pr. 4), however will not grow in high salt environments (Matheny Pr. 6). Thus, the bacillus strains (Bacillus strains ENV 734, 735, 736,737) utilized in Matheny as well as the Bacillus simplex strain DSM 1321 show that at temperatures of 4-37oC, there is bacillus growth (Matheny Pr. 23, 48-49; Table 1), and are able to grow in a high salt and low temperature environment Matheny (Matheny Pr. 2, 7, 20). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Tsuchiya and Sumi’s method of treating wastewater and utilizing a particular bacillus strain of ALG or DRT that is operated in a salt environment with Matheny’s concept of having bacillus bacterial growth at temperatures of 4-37oC while also being able to operate in a high salt environment (Matheny Pr. 23, 48-49; Table 1), in order to provide a bacteria that can operate in a wider range of temperatures that can operate in a high salt concentration environment. Since the combination discloses that bacillus are utilized in a salt environment (Tsuchiya Pr. 14-15, 25-26, 42-43, 48; bacillus is used in combination with a cationic salt) while Matheny indicates that a problem of some bacillus strains is that they will not grow in high salt environments and only have a useful growth range of 20oC and 30oC (Matheny Pr. 4).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 22: The method of claim 21 wherein the wastewater is selected from the group consisting of industrial wastewater and sewage wastewater (See Tsuchiya Pr. 2; Treatment of liquid wastes such as sewage, and industrial waste water.).
Claim 23: The method of claim 21 wherein the wastewater is selected from the group consisting of dairy pond wastewater, grease trap wastewater, sewage wastewater, industrial cooling water wastewater, tannery wastewater, wastewater from the manufacture of a pharmaceutical, wastewater from the manufacture of a pesticide, wastewater from the manufacture of paper, wastewater from the manufacture of oil or gas, plant wastewater, and wastewater from the manufacture of food (See Tsuchiya Pr. 2; Treatment of liquid wastes such as sewage, and industrial waste water.).
Claim 24: The method of claim 21 wherein the organic compound is selected from the group consisting of a pharmaceutical, a pesticide, a by-product of a tannery process, a by-product of paper manufacture, a by-product of pesticide manufacture, a byproduct of oil or gas manufacture, a by-product of food manufacture, and a by-product of human waste (Sumi abstract; the Bacillus peptides may be utilized in the pharmaceutical industry).
Claim 25: The method of claim 21 wherein the Bacillus strain selected from the group consisting of Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof, produces an enzyme selected from the group consisting of a protease, an amylase, a xylanase, a cellulase, and combinations thereof (See Tsuchiya Pr. 48; microbial treatment may comprise enzymes such as amylase or protease).
Claim 26: The method of claim 25 wherein the enzyme is a cellulase and the cellulase is a carboxymethylcellulase (See Tsuchiya Pr. 48; microbial treatment agent may comprise carboxymethyl celluloses).
Claim 27: The method of claim 21 wherein the wastewater is further treated with a Bacillus strain different from Bacillus strain ALG (NRRL No. B-67134) or different from Bacillus strain DRT (NRRL No. B-67135), or a lactic acid bacterial strain, and combinations of the stains listed in this claim 27 that are used for further treatment (See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing microorganisms. The microorganism may be bacillus. Preferable to use microorganisms of any two or more genera in a symbiotic state; which further suggests that more than one Bacillus is utilized.).
Claim 28: The method of claim 21 wherein the strain is Bacillus strain ALG (NRRL No. B-67134) (See combination claim 21 supra, same rationale applies of obvious to try and substitution of one known element to another).
Claim 29: The method of claim 21 wherein the strain is Bacillus strain DRT (NRRL No. B-67135) (See combination claim 21 supra, same rationale applies of obvious to try and substitution of one known element to another).
Claim 30: The method of claim 1 wherein the wastewater is treated with a composition comprising Bacillus strain ALG (NRRL No. B-67134) and Bacillus strain DRT (NRRL No. B-67135) in combination in a single treatment (See combination supra that utilizes the claimed Bacillus strains. See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing bacillus. Preferable to use microorganisms of any two or more genera in a symbiotic state; which further suggests that more than one Bacillus is utilized and in a single treatment. Pr. 47; combinations of two or more genera is not limited).
Claim 31: The method of claim 21 wherein the wastewater is treated with comprising Bacillus strain ALG (NRRL No. B-67134) and Bacillus strain DRT (NRRL No. B-67135) in separate treatments (See combination supra that utilizes the claimed Bacillus strains. See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing bacillus. Preferable to use microorganisms of any two or more genera in a symbiotic state. Pr. 40-42; the microorganisms may be incorporated separately in the polymer and then mixed together with the pollutant. Furthermore, See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US2001/0027947), Sumi et al. (NPL – Antimicrobial peptides of the genus Bacillus: a new era for antibiotics; hereinafter “Sumi”), and Matheny et al. (US2014/0315716; hereinafter “Matheny”), as applied to claim 21 above, and further in view of Farmer (US2009/0238907).
Applicant’s claims are directed toward a method.
Regarding claim 32; the combination of Tsuchiya, Sumi, and Matheny discloses the method of claim 21 (See claim 1 supra). 
The combination does not disclose wherein the amount of the Bacillus strain is about 1.0 x 103 colony-forming units/liter of the wastewater to about 5.0 x 1012 colony-forming units/liter of the wastewater.
However, the combination does indicate that Bacillus may be utilized within pharmaceutical as well as the food and agricultural sectors (Sumi abstract).
Farmer relates to the prior art by disclosing compositions derived from isolated Bacillus species utilized to inhibit the growth of bacterium, yeast, fungi, virus, and combinations thereof (Farmer abstract), and indicates that a typical therapeutic composition will contain approximately 1x103 to 1x1012 colony forming units (CFU) of the Bacillus bacteria (Farmer Pr. 90).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s method that may be utilized in pharmaceutical applications, to contain about 1.0 x 103 colony-forming units/liter of the wastewater to about 5.0 x 1012 colony-forming units/liter of the wastewater, since Farmer indicates that in a typical therapeutic composition there is approximately 1x103 to 1x1012 colony forming units (CFU) of the Bacillus bacteria (Farmer Pr. 90).

Claims 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US2001/0027947) in view of Sumi et al. (NPL – Antimicrobial peptides of the genus Bacillus: a new era for antibiotics; hereinafter “Sumi”), and further in view of Matheny et al. (US2014/0315716; hereinafter “Matheny”).
Applicant’s claims are directed toward a method.
Regarding claims 33-43; Tsuchiya discloses a method of treating wastewater by contacting the wastewater with a Bacillus strain to remove an inorganic compound (See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing microorganisms. The microorganism may be bacillus. Pr. 2; Treatment of liquid wastes such as sewage, and industrial waste water. Pr. 33; the environmental pollutants include a list of compounds, some of which are inorganic (zinc compounds, lead compounds, nickel compounds, vanadium and its compounds, arsenic and its compounds, etc. as they do not contain carbon)), the method comprising contacting the wastewater with an isolated Bacillus strain (See Tsuchiya abstract, Pr 16, 18-21, 35; the microorganism utilized in the purification may be bacillus.), and removing the inorganic compound by reducing the amount of the inorganic compound (See Tsuchiya Pr. 27; microbial treatment that utilizes a microorganism of bacillus, is used for degradation of an environmental pollutant. Degrading the pollutant will reduce the quantity of the pollutants.).
Tsuchiya does not disclose the Bacillus strain utilized is selected from the group consisting of Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof; wherein at least one of the Bacillus strains has antimicrobial activity against bacteria selected from the group consisting of E. coli, Salmonella, Staphylococcus, Enterococcus, Clostridia, Campylobacter, and combinations thereof; and wherein the Bacillus strains maintain growth activity at a temperature of 4°C relative to the growth activity of the strains at 32°C.
Sumi relates to the prior art by disclosing peptides produced by members of the genus Bacillus, and further indicates that Bacillus were shown to have a broad spectrum of antimicrobial activity against pathogenic microbes. The Bacillus-derived antimicrobial peptides (AMPs) kill bacteria by forming channels in and (or) disrupting the bacterial cell wall and can be utilized in the pharmaceutical industry as well as the food and agricultural sectors (Sumi abstract). The AMPs are active against a broad spectrum of bacteria including Salmonella, Staphylococcus, Enterococcus faecalis, Clostridium difficile (Sumi Table 2; Pg97C2Pr2; Pg98C1Pr1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tsuchiya’s method of treating wastewater that utilizes Bacillus that has antimicrobial properties, to further utilize the claimed Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof; since it would have been obvious to try, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, since Bacillus has been known to be utilized to purify an environmental pollutant by degrading it (See Tsuchiya Pr. 27; microbial treatment that utilizes a microorganism of bacillus, is used for degradation of an environmental pollutant), and that peptides produced by members of the genus Bacillus, and further indicates that Bacillus were shown to have a broad spectrum of antimicrobial activity against pathogenic microbes (Sumi abstract; Table 2; Pg97C2Pr2; Pg98C1Pr1; the AMPs are active against a broad spectrum of including Salmonella, Staphylococcus, Enterococcus faecalis, Clostridium difficile); and that, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would further have been obvious as the anticipated success would likely be the product not of innovation but of ordinary skill and common sense. 
Alternatively, it would have been a simple substitution of one known element for another, as indicated above, Tsuchiya treats a liquid waste water by utilizing Bacillus, and thus; providing the Bacillus of Tsuchiya with the claimed “Bacillus, to further utilize the claimed Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof” would have provided predictable results of a purified waste water by degrading the pollutant within the wastewater; since Sumi has indicated that peptides produced by members of the genus Bacillus, and further indicates that Bacillus were shown to have a broad spectrum of antimicrobial activity against pathogenic microbes including Salmonella, Staphylococcus, Enterococcus faecalis, Clostridium difficile (Sumi abstract; Table 2; Pg97C2Pr2; Pg98C1Pr1).
The combination of Tsuchiya and Sumi still does not disclose the Bacillus strains maintain growth activity at a temperature of 4°C relative to the growth activity of the strains at 32°C.
However, Tsuchiya discloses that the microorganisms (i.e. bacillus) are used in combination with a cationic salt (Tsuchiya Pr. 14-15, 25-26, 42-43, 48).
Matheny relates to the prior art by disclosing Bacillus strains and discusses the Bacillus species being employed in a multitude of commercial applications, such as wastewater treatments (Matheny abstract; Pr. 3-4). Matheny indicates that Bacillus simplex strains will grow at a range of useful temperatures observed at 20oC and 30oC (Matheny Pr. 4), however will not grow in high salt environments (Matheny Pr. 6). Thus, the bacillus strains (Bacillus strains ENV 734, 735, 736,737) utilized in Matheny as well as the Bacillus simplex strain DSM 1321 show that at temperatures of 4-37oC, there is bacillus growth (Matheny Pr. 23, 48-49; Table 1), and are able to grow in a high salt and low temperature environment Matheny (Matheny Pr. 2, 7, 20). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Tsuchiya and Sumi’s method of treating wastewater and utilizing a particular bacillus strain of ALG or DRT that is operated in a salt environment with Matheny’s concept of having bacillus bacterial growth at temperatures of 4-37oC while also being able to operate in a high salt environment (Matheny Pr. 23, 48-49; Table 1), in order to provide a bacteria that can operate in a wider range of temperatures that can operate in a high salt concentration environment. Since the combination discloses that bacillus are utilized in a salt environment (Tsuchiya Pr. 14-15, 25-26, 42-43, 48; bacillus is used in combination with a cationic salt) while Matheny indicates that a problem of some bacillus strains is that they will not grow in high salt environments and only have a useful growth range of 20oC and 30oC (Matheny Pr. 4).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 34: The method of claim 33 wherein the wastewater is selected from the group consisting of industrial wastewater and sewage wastewater (See Tsuchiya Pr. 2; Treatment of liquid wastes such as sewage, and industrial waste water.).
Claim 35: The method of claim 33 wherein the wastewater is selected from the group consisting of dairy pond wastewater, grease trap wastewater, sewage wastewater, industrial cooling water wastewater, tannery wastewater, wastewater from the manufacture of a pharmaceutical, wastewater from the manufacture of a pesticide, wastewater from the manufacture of paper, wastewater from the manufacture of oil or gas, plant wastewater, and wastewater from the manufacture of food (See Tsuchiya Pr. 2; Treatment of liquid wastes such as sewage, and industrial waste water.).
Claim 36: The method of claim 33 wherein the inorganic compound is nitrogen or sulfur (Tsuchiya Pr. 26; claim 17; utilizing the microbial strain with components containing sulfates, which comprises sulfur).
Claim 37: The method of claim 33 wherein the Bacillus strain selected from the group consisting of Bacillus strain ALG (NRRL No. B-67134), Bacillus strain DRT (NRRL No. B-67135), and combinations thereof, produces an enzyme selected from the group consisting of a protease, an amylase, a xylanase, a cellulase, and combinations thereof (See Tsuchiya Pr. 48; microbial treatment may comprise enzymes such as amylase or protease).
Claim 38: The method of claim 37 wherein the enzyme is a cellulase and the cellulase is a carboxymethylcellulase (See Tsuchiya Pr. 48; microbial treatment agent may comprise carboxymethyl celluloses).
Claim 39: The method of claim 33 wherein the wastewater is further treated with a Bacillus strain different from Bacillus strain ALG (NRRL No. B-67134) or different from Bacillus strain DRT (NRRL No. B-67135), or a lactic acid bacterial strain, and combinations of the strains listed in this claim 39 that are used for further treatment (See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing microorganisms. The microorganism may be bacillus. Preferable to use microorganisms of any two or more genera in a symbiotic state; which further suggests that more than one Bacillus is utilized.).
Claim 40: The method of claim 33 wherein the strain is Bacillus strain ALG (NRRL No. B-67134) (See combination claim 1 supra, same rationale applies of obvious to try and substitution of one known element to another).
Claim 41: The method of claim 33 wherein the strain is Bacillus strain DRT (NRRL No. B-67135) (See combination claim 1 supra, same rationale applies of obvious to try and substitution of one known element to another).
Claim 42: The method of claim 33 wherein the wastewater is treated with a composition comprising Bacillus strain ALG (NRRL No. B-67134) and Bacillus strain DRT (NRRL No. B-67135) in combination in a single treatment (See combination supra that utilizes the claimed Bacillus strains. See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing bacillus. Preferable to use microorganisms of any two or more genera in a symbiotic state; which further suggests that more than one Bacillus is utilized and in a single treatment. Pr. 47; combinations of two or more genera is not limited).
Claim 43: The method of claim 1 wherein the wastewater is treated with Bacillus strain ALG (NRRL No. B-67134) and Bacillus strain DRT (NRRL No. B-67135) in separate treatments (See combination supra that utilizes the claimed Bacillus strains. See Tsuchiya abstract, Pr. 16, 18-21, 35, 46; providing biological treatment for purifying an environmental pollutant utilizing bacillus. Preferable to use microorganisms of any two or more genera in a symbiotic state. Pr. 40-42; the microorganisms may be incorporated separately in the polymer and then mixed together with the pollutant. Furthermore, See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US2001/0027947), Sumi et al. (NPL – Antimicrobial peptides of the genus Bacillus: a new era for antibiotics; hereinafter “Sumi”), and Matheny et al. (US2014/0315716; hereinafter “Matheny”), as applied to claim 33 above, and further in view of Farmer (US2009/0238907).
Applicant’s claims are directed toward a method.
Regarding claim 44; the combination of Tsuchiya, Sumi, and Matheny discloses the method of claim 33 (See claim 1 supra). 
The combination does not disclose wherein the amount of the Bacillus strain is about 1.0 x 103 colony-forming units/liter of the wastewater to about 5.0 x 1012 colony-forming units/liter of the wastewater.
However, the combination does indicate that Bacillus may be utilized within pharmaceutical as well as the food and agricultural sectors (Sumi abstract).
Farmer relates to the prior art by disclosing compositions derived from isolated Bacillus species utilized to inhibit the growth of bacterium, yeast, fungi, virus, and combinations thereof (Farmer abstract), and indicates that a typical therapeutic composition will contain approximately 1x103 to 1x1012 colony forming units (CFU) of the Bacillus bacteria (Farmer Pr. 90).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s method that may be utilized in pharmaceutical applications, to contain about 1.0 x 103 colony-forming units/liter of the wastewater to about 5.0 x 1012 colony-forming units/liter of the wastewater, since Farmer indicates that in a typical therapeutic composition there is approximately 1x103 to 1x1012 colony forming units (CFU) of the Bacillus bacteria (Farmer Pr. 90).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsieh (US2015/0147303) – isolated Bacillus utilized as antimicrobial.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donovan Bui-Huynh/Examiner, Art Unit 1779   

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779